In an action to recover damages for personal injuries, etc., the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Westchester County (Bellantoni, J.), entered April 4, 2000, as granted the defendant’s motion for summary judgment dismissing the complaint and denied that branch of their cross motion which was to compel further discovery.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court providently exercised its discretion in denying that branch of the plaintiffs’ motion, made after the plaintiffs filed a note of issue and certificate of readiness, which was to compel the defendant to disclose the names and addresses of students who were present at the time and place of the incident, and the records of violent incidents and weapon confiscations for the 1996/1997 school year. The plaintiffs failed to offer any evidence of “ ‘unusual or unanticipated circumstances developed subsequent to the filing requiring additional pretrial proceedings to prevent substantial prejudice’ ” (Gigliotti v Allstate Ins. Co., 258 AD2d 559, 560; see, Audiovox Corp. v Benyamini, 265 AD2d 135; Scocozza v Tolia, 254 AD2d 475, 476; Mayo v Lincoln Triangle Assocs., 248 AD2d 362; 22 NYCRR 202.21 [d]).
Moreover, the appellants failed to demonstrate how further discovery might yield material facts which would warrant the denial of the defendant’s motion for summary judgment (see, Venezia v Coldwell Banker Sammis Realty, 270 AD2d 480; Castrol, Inc. v Farm Trading Co., 228 AD2d 633). O’Brien, J. P., Krausman, Goldstein and Schmidt, JJ., concur.